Exhibit 10.11

 

 

Amendment No. 2

To the

LINCOLN NATIONAL CORPORATION

DEFERRED COMPENSATION &

SUPPLEMENTAL/EXCESS RETIREMENT PLAN

 

Amended and Restated Effective December 31, 2013

 

Pursuant to Section 10.2 of the Lincoln National Corporation Deferred
Compensation & Supplemental/Excess Retirement Plan (the “Plan”), Lincoln
National Corporation (the “Corporation”) amends the Plan effective December 31,
2015, as follows:

 

1.Amend the definition of “Termination Year Account” under Article I,
Definitions to read as follows:

 

“‘Termination Year Account’ means an Account established by the Company for each
Participant, where the Valuation Date is the first of the month that is thirteen
(13) full months after the date the Participant experiences a Separation from
Service, regardless of whether such separation is voluntary or involuntary.  A
Participant may establish a second Termination Year Account for Elective
Deferrals and Matching Contributions made to the plan after 2015 in the event
the Participant wishes to elect an alternative distribution form pursuant to
Section 7.2(d) for such Account.  A Participant may have no more than two (2)
Termination Year Accounts that contain a balance at any time.” 

 

2.Amend Section 2.2 in its entirety to read as follows:


“2.2Eligibility to Make Elective Deferrals.  The following employees of an
Employer may make Elective Deferrals under the Plan:

(a)employees who have an Annual Salary of at least $200,000, determined as of
the applicable dates designated by the Benefits Administrator (notwithstanding
the foregoing, employees who utilize established compensation to satisfy the
Plan’s Annual Salary eligibility threshold must have established compensation of
at least $200,000 for the Plan Year to which the employee’s Compensation
Deferral Agreement under Section 6.2 relates);

(b)newly-hired employees whose starting Annual Salary is at least $200,000; and

(c)newly-eligible employees (based on a mid-year raise and/or promotion and at
the sole discretion of the Benefits Administrator).” 

3.Amend Section 7.2 (b) in its entirety to read as follows:

 

“(b)Secondary Elections.  A Participant may make a Secondary Election to choose
an Alternative Benefit Commencement Date and/or Alternative





1

--------------------------------------------------------------------------------

 



 

Distribution Form, as described in Sections 7.2(c) and (d) below, provided such
Secondary Election does not cause the Participant to have more than five (5)
Accounts that contain a balance at any one time.  A Secondary Election is not
valid unless it meets the following conditions:  (i) it must be made at least
366 days prior to the Valuation Date for the Benefit Commencement Date indicated
by the Participant’s Initial Election or prior valid Secondary Election, as
applicable, (elections may not take effect for twelve (12) months after the date
on which the election is made) and (ii) the election to change the Benefit
Commencement Date and/or form of distribution must defer or delay payment of the
Participant’s benefit for at least five (5) years from the Benefit Commencement
Date indicated by the Participant’s Initial Election or prior valid Secondary
Election, as applicable, and (iii) it may not push the Participant’s Benefit
Commencement Date past the year the Participant attains age 70.

 

Notwithstanding the foregoing, a Participant may make only one Secondary
Election after his or her Separation from Service.”

   

4.In all other respects, said Plan shall remain in full force and effect.

 

IN WITNESS WHEREOF, the Chief Executive Officer of the Corporation has executed
this Amendment No. 2 to the Plan.

 

 

LINCOLN NATIONAL CORPORATION

 

 

/s/ Dennis R. Glass____________________

Dennis R. Glass

President and Chief Executive Officer

 

 



2

--------------------------------------------------------------------------------